         Case 1:17-cr-00290-GHW Document 641 Filed 01/19/21 Page 1 of 5

AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                                                                                  USDC SDNY
                           UNITED STATES DISTRICT COURT                           DOCUMENT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK                       ELECTRONICALLY FILED
                                                                                  DOC #:
 UNITED STATES OF AMERICA                                                         DATE FILED: 1/18/21
                                                          Case No. 1:17‐cr‐290

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 ADRIAN QUINONES


        Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
 Case 1:17-cr-00290-GHW Document 641 Filed 01/19/21 Page 2 of 5




               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

               There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

     The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

     Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of     probation or     supervised release of         months (not to exceed the unserved

portion of the original term of imprisonment).

            The defendant’s previously imposed conditions of supervised release apply to

        the “special term” of supervision; or

            The conditions of the “special term” of supervision are as follows:


                                          2
         Case 1:17-cr-00290-GHW Document 641 Filed 01/19/21 Page 3 of 5




           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

The Court has considered Mr. Quinones’ application, Dkt. No. 638, as well as the materials

presented to the Court in connection with his sentencing. The Court recognizes that the “First Step

Act freed district courts to consider the full slate of extraordinary and compelling reasons that an

imprisoned person might bring before them in motions for compassionate release.” United States

v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). Mr. Quinones’ submission does not provide

sufficient information for the Court to conclude that that there are extraordinary and compelling

reasons for his release. Mr. Quinones is relatively young. He was born in 1992. Sentencing

Transcript, Dkt. No. 448 ("Tr."), at 22:10-11. Mr. Quinones suffers from two asthma. However,

thankfully, to the Court’s knowledge controlled asthma has not been identified as a condition that

substantially increase the risk associated with COVID-19. See Danny Hakim, “Asthma Is Absent

Among Top Covid-19 Risk Factors, Early Data Shows,” New York Times, April 20, 2020. Mr.

Quinones’ application does not present sufficient information for the Court to conclude that his

asthma is not currently being managed in a way that would effectively reduce the risk associated


                                                  3
         Case 1:17-cr-00290-GHW Document 641 Filed 01/19/21 Page 4 of 5




with COVID-19. And Mr. Quinones’ age cohort is one that is not associated with a substantially

higher risk of complications from COVID-19.



Assuming, without holding, that Mr. Quinones’ health conditions, combined with the

circumstances at the facility in which he is incarcerated, are sufficient to permit the Court to

conclude that extraordinary and compelling circumstances that might support a modification of his

sentence exist in this case, after evaluating the factors set forth in 18 U.S.C. § 3553(a), the Court

does not believe that a modification of Mr. Quinones’ sentence is appropriate at this time. The

Court sentenced Mr. Quinones to principally to 78 months imprisonment for his crime of

conviction. That sentence represented a very substantial downward variance from the advisory

sentencing guidelines range for Mr. Quinones’ crime, given the fact that he is classified as a career

offender. The Court does not conclude that a reduction is warranted. While the factor related to

the need for Mr. Quinones to receive medical care arguably weighs more heavily in favor of a

lesser sentence now, the Court’s assessment of all of the other § 3553(a) sentencing factors, all

continue to weigh heavily against a modification of his sentence now. The Court commented at

length on the § 3553(a) factors at sentencing, and will not retread them all here. The nature of Mr.

Quinones’ crime was very serious. He was part of a conspiracy to sell crack cocaine. Tr. at 21:17-

22:4. The need for the sentence imposed to impose just punishment as well as to achieve the goals

of personal and general deterrence continue to weigh heavily in the Court's assessment of the §

3553(a) factors, given the nature of Mr. Quinones underlying offense. And, unfortunately, as the

Court noted at sentencing, the Court is concerned regarding the need for personal deterrence for

Mr. Quinones, in particular in light of his prior criminal history, which included robberies in which




                                                 4
          Case 1:17-cr-00290-GHW Document 641 Filed 01/19/21 Page 5 of 5




Mr. Quinones acted violently. Tr. at 24:9-25:10. As a result, based on its assessment of the factors

described in the statute, the Court does not believe that early release is appropriate.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

            DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated:

January 18, 2021
                                                           GREGORY H. WOODS
                                                      UNITED STATES DISTRICT JUDGE




                                                  5
